Justice KOURLIS
dissenting:
The Majority concludes that the General Assembly's decision not to impose a property tax on possessory interests in federal recreational leases is unconstitutional. Initially, the majority reads the applicable statutes, as *1281interpreted in Mesa Verde Co. v. Montezuma County Board of Equalization, 898 P.2d 1 (Colo.1995) (Mesa Verde III ), to compel the inclusion of possessory interests in "real property" for purposes of taxation, despite the specific statute that exeludes those interests from the definition of real property. Additionally, the majority states that because all tax exemptions must be constitutional, not statutory, section 39-38-1386, 11 C.R.S. (2000), operates as an impermissible statutory exemption.
Lastly, the majority holds that by choosing to tax mines, quarries and minerals, and equities in state lands, the General Assembly has created a tax scheme in which some possessory interests are taxed-which then, in turn, mandates the taxation of all posses-sory interests in order to assure uniform and fair taxation.
I disagree with all three propositions. In my view, the legislative intent not to tax possessory interests manifest in section 39-3-136(1)(a)(b), is controlling and does not contravene the Colorado Constitution or other statutory provisions. Rather, it falls within the exercise of clear legislative prerogative. Accordingly, I respectfully dissent and would affirm the court of appeals' decision.
I.
I begin by dispelling any notion that the constitution itself contemplates or mandates the taxation of possessory interests. Article X, section 2 states that "tlhe General Assembly shall provide by law for an annual tax sufficient, with other resources, to defray the estimated expenses of the state government for each fiscal year." Colo. Const. art X, § 2. Article X, section 3 further explains that "Ielach property tax levy shall be uniform upon all real and personal property not exempt from taxation under this article." Id. art X, § 3(1)(a). From that language, I draw the conclusion that the General Assembly has the authority to impose tax in order to finance the operations of state government.
Therefore, I find the plain language of the constitution unambiguous. It includes no reference to possessory interests, and I conclude that the framers intended to consign the issue to legislative discretion in defining real property as necessary to fund the state budget. The rules of constitutional construction require that we construe constitutional language by using its ordinary meaning. Bd. of Educ. v. Booth, 984 P.2d 639, 646 (Colo.1999). Here, that meaning is clear.
Furthermore, the first draft of section III of article X did indeed include "all property, real, personal or possessory," while the final version omitted possessory interests and provided for the taxation of "all property, real and personal." I give weight to that omission. The Proceedings of the Constitutional Convention 414 (1907), demonstrate that the framers of the constitution expressly chose to omit the word "possessory" from the Article. From that choice, I draw the conclusion that they understood the difference between ownership and possession, that they expressly considered whether the constitution should specifically refer to the taxation of possesso-ry interests, and that they ultimately determined that it should not. I would follow the canon of construction that the inclusion of certain terms implies the exclusion of others. Dill v. People, 94 Colo. 230, 235, 29 P.2d 1035, 1037 (1933). The exclusion of the term "possessory" in article X, section 3 indicates to me that the framers intended to allow the legislature to determine whether or not to impose real property taxes on possessory interests.
In fact, the constitution has only a power of limitation, not mandate, in the area of taxation. "[Elxcept as limited by the constitution, the legislative department of government has the unlimited power of taxation." Parsons v. People, 32 Colo. 221, 235, 76 P. 666, 670 (1904). As the court of appeals noted, the constitution is not a grant of authority to the General Assembly, but rather a limitation on its powers. Vail Assocs, Inc. v. Eagle County Bd. of County Comm'rs, 983 P.2d 49, 54 (Colo.App.1998).
The General Assembly defines and implements the constitutional authority to impose *1282property taxes. Colo. Const. art. X, § 2 (stating that "(tlhe general assembly shall provide by law for an annual tax"). Because article X is not self-executing, it requires implementing legislation. City & County of Denver v. Sec. Life & Accident Co., 173 Colo. 248, 253, 477 P.2d 369, 372 (1970). The General Assembly's authority to tax necessarily includes the prerogative to classify and define real property.23 Am. Mobilehome Ass'n v. Dolan, 191 Colo. 433, 437, 553 P.2d 758, 762 (1976) (stating "In taxation, even more than in other fields, the legislature has greater freedom to classify."). Therefore, unless and until the General Assembly defines a category of real property and enacts a method for collecting taxes on such property, it cannot be taxed. The constitution does not, in itself, allow or prohibit the General Assembly from classifying real property as long as that body recognizes and acts within the limits set forth therein. Ames v. People ex rel. Temple, 26 Colo. 83, 102, 56 P. 656, 662 (1899). Taxation must be imposed by authority of statute and cannot be authorized solely by the constitution. See. Life, 173 Colo. at 253, 477 P.2d at 372.
IL
It follows then that the decision whether or not to tax possessory interests rests with the legislature. The General Assembly exercises that power in part through the definition of real property. In People ex rel. Iron Silver Mining Co. v. Henderson, we stated that the principal design of article X, section 3 is to "subject all taxable property to the payment of its fair and equitable proportion of the revenue necessary for governmental purposes." 12 Colo. 369, 374, 21 P. 144, 146 (1889) (emphasis added). The legislature, not this court, has the power to define taxable property. Am. Mobilehome Ass'n, 191 Colo. at 438, 553 P.2d at 762.
A.
Over time, the General Assembly has made various decisions regarding possessory interest taxation in the state. After passage of the constitution, the General Assembly convened and passed an act implementing article X, section 3. Colo. General Laws, ch. LXXXVII, Revenue, (1877). The first General Assembly enacted statutes that taxed only real property ownership, not possession. Id. §§ 2242, 2244.
The legislature continued to refrain from taxing possessory interests for nearly one hundred years. Then, in 1975, the legislature enacted the 1975 Possessory Interest Act. § 39-38-1112, 11 C.R.S. (1975) (later reco-dified as section 39-38-1835, 11 C.R.S. (2000). This act added possessory interests to the property tax statute. The 1975 Possessory Interest Act soon ran into the legal, economic, and practical difficulties associated with assessing possessory interests. Within its first four years of applicability, the General Assembly enacted exceptions to the statute, including personal property, public parks, markets, fairgrounds and similar property, public airports, state lands managed by the State Board of Land Commissioners, property used by airline companies, property furnished to a government contractor to fulfill a government contract, and property leased prior to 1975. Ch. 155, see. 4, § 89-8-112, 1976 Colo. Sess. Laws 766, 766; ch. 866, see. 2, § 89-3-112(1), (5), 1979 Colo. Sess. Laws 1407, 1407; ch. 867, see. 1, § 89-8-112(4), 1979 Colo. Sess. Laws 1409, 1409.
In addition to the enactment of extensive legislative exemptions, both the Colorado and United States courts found portions of the statute unconstitutional. In United States v. Colorado, 460 F.Supp. 1184 (D.Colo.1978), aff'd, 627 F.2d 217 (10th Cir.1980), aff'd sub nom., Jefferson County v. United States, 450 U.S. 901, 101 S.Ct. 1335, 67 LEd.2d 325 (1981), the United States District Court for Colorado found that the 1975 Possessory Interest Act, as applied to Rockwell International's management of the Rocky Flats facility, violated the Supremacy Clause of the *1283United States Constitution. Similarly, the Colorado Court of Appeals held the statute unconstitutional as applied to the Denver Federal Center cafeteria operator. Southern Cafeteria, Inc. v. Prop. Tax Adm'r, 677 P 2d 362, (Colo.App.1983). Both courts held that the statute unconstitutionally taxed the underlying federally owned property in addition to the lessee's possessory interest.
Finally, in 1995, this court held in Mesa Verde III, 898 P.2d 1, that the legislature could not exempt selected possessory interests onee it chose to define possessory interests in federal property as taxable property. After Mesa Verde III, the General Assembly repealed the 1975 Possessory Interest Act and removed possessory interests from the classification of real property. § 39-3-186, 11 C.R.S. (2000). This action constituted a legitimate use of the legislative power to choose whether or not to impose a tax on a certain interest. Ames, 26 Colo. at 108, 56 P. at 663.
B.
The General Assembly's present intent, as reflected in section 89-3-186, is to preclude the taxation of possessory interests in real property. The majority concludes that the statute is constitutionally infirm, because it conflicts with the broad statutory definition of real property and creates an impermissible exemption to the reach of that definition. For this position, the majority relies heavily on Mesa Verde III.
i.
In Mesa Verde III, this court concluded that the possessory interests of the Mesa Verde Company were subject to real property taxation by Montezuma County under the law at the time: section 39-8-185(6). By that statute, the General Assembly had included possessory interests as taxable property. The legislation attempted to exempt the interests of a federal lessee or permittee from operation of that general inclusive scheme of taxation. We held that the exemption fell into none of the categories of exemptions authorized under the Colorado Constitution and was therefore unconstitutional.
We based our decision in Mesa Verde III on the premise that the legislature has the constitutional power to define real property as including possessory interests in federal lands, but once it decides to tax those interests, it cannot unconstitutionally exempt certain subsets of such property from taxation.
As the majority observes, subsection (16) depends for its meaning upon subsection (14), which defines "real property" as "all lands or interests in lands to which title or the right to title has been acquired from the government of the United States or from sovereign authority ratified by treaties entered into by the United States, or from the state." § 89-1-102(14)(a) (emphasis added). The majority reads the statute, by its reference to "interests in lands" to include possessory interests. In its analysis, the majority relies on language from Mesa Verde III. I disagree with that analysis, and further suggest that Mesa Verde III is not controlling precedent on this point because the case turned on construction of then-existing section 39-8-185(6), and referred to section 89-1-201 only as dicta.
In Mesa Verde III, this court found that the land in question fell under the definition of real property because, "like all federal land, title to this land was nevertheless acquired 'from sovereign authority ratified by“ treaties entered into by the United States, or from the states."" Mesa Verde III, 898 P.2d at 5. I do not believe the legislature added the phrase "acquired from ... sovereign authority ratified by treaties entered into by the United States" for the purpose of including possessory interests in the definition of real property. Instead, in my view, the legislature added the language in subsection (14) to ensure that lands acquired by individuals from sources other than the United States, such as Mexico,24 nevertheless constitute real property for taxation purposes. If, *1284as the majority suggests, the General Assembly added this phrase to include possessory interests in the definition of real property, it makes sense that the legislature would have included the statute outlining the taxation of possessory interests at that time as well. Instead, the General Assembly waited another eleven years before specifically taxing pos-sessory interests.
In contrast to the majority's analysis, I would read the phrase "title or the right to title" to refer to and modify the taxpayer's interest, such that the taxpayer would be taxed only on lands in which he or she held title or a right to title. Even if the phrase "interests in lands" does not properly modify the taxpayer's interest, then real property is still limited to property in which someone has received title or a right to title from the government or a sovereign authority. Federal lands are titled to the United States, and therefore are not defined as real property for purposes of that statute.
Hence, in my view the significance the majority assigns to the reference to "lands or interests in lands" is outweighed by the clear import of the balance of the statutory definition. Consequently, I cannot join the majority's conclusion either that the simple definition of real property includes possesso-ry interests, or that Mesa Verde III in any way turns on or mandates that interpretation of the statute.
ii.
Furthermore, to the extent Mesa Verde III does operate as precedent concerning the definition of real property, the General Assembly has overruled that construction. The General Assembly states not onee, but twice, in section 39-8-186 that it does not intend to include possessory interests in its definition of real property. Section states that "[slubsection (2) of this section is intended to clearly state that possessory interests in exempt property shall be subject to property taxation only upon enactment of specific statutory provisions directing such taxation." Additionally, subsection (2) states, "Possessory interests in real or personal property that is exempt from taxation under this article shall not be subject to property taxation unless specific statutory provisions have been enacted that direct the taxation of such possessory interests." $ 39-3-136(2).
The legislature may overrule a court's statutory interpretation that does not deal with constitutional issues. Montrose v. Pub. Util. Comm'n of Colo., 732 P.2d 1181, 1193 (1987); see also Bayer v. Crested Butte Min. Resort, 960 P.2d 70, 84 (Kourlis, J., dissenting). The General Assembly clearly passed section 39-3-136 with the intent to overrule our holding in Mesa Verde III dealing with the statutory definition of real property. Because the statutory definition of real property is not a constitutional issue, we must defer to the legislature's decision. I read the legislative intent as a clear desire not to include posses-sory interests in taxable property, part of the legislative prerogative, and not as a decision to exempt certain possessory interests from taxation, a constitutional issue.
In Mesa Verde III we relied on section 39-3-185(6) in our conclusion that the legislature intended the definition of "real property" in section 89-3-102(14) to include real property owned by the United States. 898 P.2d at 18. We stated:
This interpretation is consistent with the statute read as a whole. In particular, section 39-8-185 applies to "any real property which is exempt from taxation for any reason." The provision refers to "real property owned by the United States," and imposes taxes on private interests in such property. These references imply that the legislature intended the definition of "real property" to include real property owned by the United States.
Id. at 18-14 (citations omitted). Similarly, in this case we should read the tax statute as a *1285whole to reach the conclusion that the legislature no longer defines real property to include possessory interests in otherwise tax exempt property. Section 39-8-186 does not provide an unconstitutional exemption for possessory interests, instead it clarifies that the definition of real property no longer includes possessory interests.
Given the General Assembly's clear intent to refrain from including possessory interests from the definition of real property, I would follow the rule of statutory construction stating that a more specific statute controls over a general statute. $ 24-205, 1 C.R.S. (2000). Section 2-4-205 states that if a general provision conflicts with a special or local provision, it shall be construed, if possible, so that effect is given to both. My interpretation of the statutes does just that. Read together, section 39-8-102(4) and section 39-8-136 remove possessory interests from the definition of real property.
fil.
The majority relies upon the principle that exemptions from taxation must be constitutional and cannot be statutory. Without disputing that general principle, I am of the view that the legislative decision not to include possessory interests as real property for purposes of taxation was not an "exemption" requiring constitutional authorization.
First, as I have discussed, nothing in the constitution requires the legislature to include possessory interests in the definition of real property for taxation purposes. The constitution is silent on that point. Given that possessory interests are not automatically "real property" within the constitutional mandate, it is my view that a constitutional exemption is not necessary to remove them from the reach of taxation.
Therefore, we are dealing not with an exemption in the constitutional sense, but rather with a classification of property for taxation purposes. Clearly, the General Assembly has considerable latitude in defining and classifying real property. Ames, 26 Colo. at 108, 56 P. at 668.
For example, the constitution makes no mention of the taxation of mobile homes. Originally, mobile homes were taxed through an ownership tax. When mobile homes became more commonplace, the General Assembly determined that it wished to impose an ad valorem tax similar to that imposed on conventional housing. § 39-5-201 to 206, 11 C.R.S. (2000). Specifically, the General Assembly concluded that "mobile homes shall be subject to ad valorem taxation under the provisions of articles 1 to 9 of this title as if they were real property but shall be subject to the provisions of article 10 of this title concerning the collection of taxes as if they were personal property." § 39-5-202, 11 C.R.S. (2000).
The predecessor to that statute was the subject of a constitutional challenge, based on lack of complete uniformity in taxation of mobile homes and conventional homes. Am. Mobilehome Ass'n, 191 Colo. at 485, 558 P.2d at 760. This court upheld the statute, concluding that the General Assembly had the discretion to classify mobile homes as real property, and to establish a specific scheme of taxation, even if not identical to that applicable to conventional homes. Id. at 487, 553 P.2d at 761. "In taxation, even more than in other fields, the legislature has greater freedom to classify." Id. at 437, 558 P.2d at 762.
Similarly, it is within the legislative function and prerogative to define and classify possessory interests as real property, or not. See Ames, 26 Colo. at 108, 56 P. at 668. There is nothing in article X, section 3 of the constitution "imposing upon the General Assembly any restrictions or limitations so as to preclude it ... from extending or enlarging the list of taxable subjects so as to embrace tangible and intangible things which might not be property under the broad definition of the word, and which might be the subjects of qualified ownership only." Bd. of Comm'rs v. Rocky Min. News Printing Co., 15 Colo. App. 189, 196-97, 61 P. 494, 497 (1900).
It must then follow that the constitution does not preclude the General Assembly from narrowing the definition of real proper*1286ty to exclude a classification from taxation. As long as the classification conceivably rests upon some reasonable considerations of difference or policy, the legislature does not violate the constitution. Am. Mobilehome Ass'n, 191 Colo. at 487, 558 P.2d at 762. Judicial interference with the classification is only justified when the legislature adopts the classification based upon an invidious and unreasonable distinction or difference with reference to similar kinds of property. Peopie ex rel. Iron Silver Mining Co. v. Henderson, 12 Colo. 369, 375, 21 P. 144, 147 (1889).
IIL
The legislative decision to tax mineral interests and equity interests in state land, while simultaneously choosing not to tax pos-sessory interests such as Vail's, is a permissible classification, based upon reasonable distinctions. I therefore disagree that those choices run afoul of constitutional uniformity requirements.
Neither an interest in a producing or even non-producing mining claim nor a contractual interest in state lands is truly possessory. Those interests reflect critical elements of ownership that differ markedly from a federal recreational lease, and that sustain any challenge based upon lack of uniformity of taxation. Even if they are characterized as possessory, the same attributes of ownership support a distinction in tax treatment between those interests and the possessory interests at issue in this case.
A.
I begin with mines and minerals. Producing mines are taxed on the basis of the value of the production from the mine. § 39-6-106, 11 CRS. (2000). A producing mine is a mine whose gross proceeds during the preceding year exceeded $5,000. § 89-6-105, 11 C.R.S. (2000). The taxpayer is the owner or operator of the mine, and the tax arises out of the value of the asset produced from the mine. § 39-6-106. Title to the ore or hydrocarbon that serves as the basis to determine proceeds belongs to the lessee, not to the lessor. See. Life, 178 Colo. at 251, 477 P.2d at 871 (stating that title to the ore taken from producing mines on federal property remains with the lessee). Although the taxpayer is allowed to take royalty payments into account in determining gross and net value of production for tax purposes, any underlying lease is not itself a taxable asset.25
Non-producing unpatented mining claims are, as a matter of constitutional mandate, exempt from taxation as "possessory interest in real property by virtue of leases from the United States of America" Art. X, section 8(1)(b).
B.
Similarly, oil and gas production is taxed to the owner or operator of a producing well. The County Assessor values the production based upon the selling price of the oil or gas extracted from the well during the preceding calendar year. § 397-102, 11 C.R .S. (2000). The lessee owner/operator's interest in the production is predicated upon the underlying lease, because without that lease, the lessee owner/operator would not be permitted to drill and extract a product.26 However, the lease itself is not taxed.
As to nonproducing oil and gas leases, the owner/operator obviously bears no tax on *1287production. The tax that is assessed flows to the owner of the oil or gas interests. If the minerals and surface estate are severed, the mineral owner will owe a separate tax. If the minerals are leased, then that owner pays a tax based upon the rental he or she is receiving for the oil and gas lease. If no lease is outstanding, then the County Assessor calculates the tax based upon the average per acre annual rental of all mineral interests under lease in the county or area. § 39-7-109, 11 C.R.S. (2000).
C.
Finally, I look to the tax treatment of equitable interests in state lands. Section 39-5-106, 11 C.R.S. (2000), provides that "Itlhe equity in land purchased from the state under contract shall, during the term of such contract, be appraised and valued in the same manner as though held in fee by the purchaser, and any improvements on such land shall be appraised and valued in the same manner as other improvements." The Assessor's Reference Library provides that equities are to be valued at the percentage ownership of the purchaser as of the January 1 assessment date. See 3 Division of Property Taxation, Colorado Department of Local Affairs, Assessor's Reference Library: Land Valuation Manual, at § 7.1 (1989, rev.vol. 1998). Clearly then, the statute refers to a sale agreement consummated over a period of time, wherein the purchaser has the equivalent of ownership of the property while he or she is paying for it.
D.
In short, I view all of those tax constructs as being completely consistent. None of them tax a naked possessory interest, because, in addition to meeting the requirements stated in Mesa Verde Co. v. Board of County Commissioners, 178 Colo. 49, 57, 495 P.2d 229, 233 (1972) (Mesa Verde I ), the interests reflect some actual ownership in the property.27
The case of Estes Park Toll Road Co. v. Edwards, 3 Colo.App. 74, 77, 32 P. 549, 550 (1893), supports the same thesis. In that case, the court concluded that the county could tax the company's interest in the toll road precisely because the title to the right of way had vested permanently in the grantee. The court noted that the federal government had "granted" the right of way to the grantee, and "[plublic grant is the mode and act of creating a title in an individual to lands which had previously belonged to the government." Id. The passing of title to the easement triggered susceptibility to taxation not mere possession. In each of these situations the state imposed a property tax on individuals with a real interest in the property taxed, not just a possessory interest.
If the term "possessory interest" loosely includes a producing oil and gas well, producing mine or contract for purchase of state land, then the distinctions that the General Assembly chooses to make by including those interests while excluding other interests from taxation is rationally related to a legitimate distinction. When construing a statute, we presume it to be constitutional. People v. Janousek, 871 P.2d 1189, 1195 (Colo.1994). Additionally, the party challenging the constitutionality of a statute must prove the statute's unconstitutionality beyond a reasonable doubt. Id. The uniformity of taxation *1288clause as well as other general constitutional mandates require the General Assembly to classify real property in a reasonable and logical way, such that property belonging in a given classification receives equal treatment to other property in the same class. Dist. 50 Metro. Recreation Dist. v. Burnside, 167 Colo. 425, 430, 448 P.2d 788, 790 (1968). In my view, the possessory interests that the General Assembly seeks to exempt from taxation are not in the same class of property as the other interests discussed, and thus, can logically be treated differently.
Accordingly, I cannot join the majority's conclusion that sections 39-3-186 and 39-1-106 unconstitutionally exempt private posses-sory interests from taxation because those statutes prohibit the taxation of some posses-sory interests while continuing the taxation of others.
IV.
In summary, I find nothing in the Colorado Constitution or the statutes that conflicts with or prohibits the General Assembly from choosing not to tax possessory interests.28 I further do not view Mesa Verde III as standing for any proposition that interferes with that conclusion. Hence, I return to the place where I began: namely, that the authority to define real property is firmly vested in the General Assembly.
Because of the breadth of that authority, it is my conclusion that in enacting section 39-3-186 the General Assembly properly exercised its authority to define categories of property subject to taxation and effectively removed possessory interests from the definition of real property.
Accordingly, I respectfully dissent from the majority's conclusion that sections 89-3-136 and 39-1-106 are unconstitutional and would affirm the court of appeals.
I am authorized to state that Justice RICE and Justice COATS join in this dissent.

. The United States Supreme Court has held that "[plroperty interests, of course, are not created by the Constitution. Rather they are created and their dimensions are defined by existing rules and understandings that stem from an independent source such as state law." Bd. of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972).


. The United States acquired the area of Colorado west of the Continental Divide from Mexico *1284as part of the treaty of Guadalupe Hidalgo. Benjamin Horace Hibbard, A History of the Public Land Policies 21 (1939).


. Assessors use the Assessor's Reference Library for purposes of assessing taxes. This court specifically found that the Assessor's Reference Library manuals bind the county assessors in the state. See Huddleston v. Grand County Bd. of Equalization, 913 P.2d 15, 18 (Colo.1996). I therefore look to that source for particularized information regarding the assessment of mines, minerals and oil and gas. See 3 Division of Property Taxation, Colorado Department of Local Affairs, Assessor's Reference Library: Land Valuation Manual, at § 6.12 ff (1989, rev.vol. 1998).


. In Hagood v. Heckers, 182 Colo. 337, 342, 513 P.2d 208, 211 (1973), this court determined that a reserved royalty interest, held by a lessee who had assigned the lease to an operator, was an interest in real property for purposes of state income taxation on the royalties received. The case stands for two propositions, neither of which bear upon the issue before the court to*1287day: 1) That state law controls state income tax issues even as to a federal lease; 2) That a reserved royalty interest is an ownership interest for purposes of income taxation. I note that a reserved royalty interest is generally held by the owner/lessor of the property, although it can arise out of an assignment or other intervening transaction. In neither event is it a possessory interest.


. There is a broader argument that ownership of property for tax purposes can only be defined with reference not only to the right to use and possess, but also the right to alienate or transfer.
See Ames, 26 Colo. at 107, 56 P. at 664 (allowing the General Assembly to identify classes of property for taxation (or exemption therefrom) "so long as the discrimination is based upon the nature or use of property, justifying it, there is nothing to forbid the legislative classification for taxation of all species of property [except those properties expressly mentioned in the constitution], or to prevent the fixing of the valuation of the different classes by different methods"); Rocky Mountain News Printing Co., 15 Colo.App. at 194-95, 61 P. at 496.


. I would also observe that any other state that has imposed tax on possessory interests does so by means of express, not implicit, statutory or constitutional authority. See Mont. Const. art. VIII, § 5; Cal. Rev. & Tax Code § 107 (Deering 2000).